DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendments filed on February 23, 2022 have been entered.
Claims 2, 6, 10, 11, 18, and 19 have been amended.
Claim 13 has been cancelled. 
	
      Response to Arguments
Applicant’s arguments filed on February 23, 2022 have been fully considered and are moot in view of the new ground(s) of rejection. 












Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4-7, 9-11, 14, 15, 17-20, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over De Capoa et al. (Pub. No. US 2019/0138287), hereinafter De Capoa, in view of Seferiadis et al. (Pub. No. US 2019/0327209), hereinafter Seferiadis, and in view of Landman (Pub. No. US 2020/0349126). 

Claim 6. 	De Capoa discloses a method for automated deployment of application servers in a contact center system (Parag. [0008], Parag. [0018], Parag. [0025-0026], and Parag. [0055]; (The art teaches that a method, and associated computer system and computer system, for deploying a software application. The software application is deployed in a default deployment configuration onto a computing system. The software application is deployed in a default deployment configuration onto a computing system, said default deployment configuration comprising a plurality of interacting software components of the software application; the computing system comprises data centers; and each data center comprises servers. The software components include network application server software)), the method comprising:  
generating a deployment package for the application servers in the contact center system based on deployment sizing information and environment information associated with the Response to Non-Final Office ActionPage 3 of 1772689438v1contact center system (Parag. [0003], Parag. [0008], Parag. [0017-0019], and Parag. [0031]; (The art teaches that different deployment configurations of each software application may be provided (for example, by building the software application according to corresponding settings), so that a system administrator may use the deployment configuration of the software application that is best suited to different execution environments. The art teaches that one or more operating indicators of an execution environment of the software application are monitored. From the monitored one or more operating indicators, it is ascertained that a critical condition of the execution environment exists. In response to having ascertained that the critical condition exists, an alternative deployment configuration is selected from one or more alternative deployment configurations of the software application, each alternative deployment configuration having one or more groups of the software components aggregated into corresponding aggregated software components. The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application)), 
		preparing a temporary deployer of the contact center system for deployment of software to the application servers, wherein preparing the temporary deployer of the contact center system comprises preparing the temporary deployer in response to successful validation of the environment information (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository. Particularly, during the training phase of the software application, the deployer deploys the software application, in every training deployment configuration (i.e., temporary deployment) comprising the default deployment configuration and every candidate deployment configuration (after the software application's deployment package has been built at runtime by the builder), onto every training environment in succession. A learner learns a selection policy for selecting the alternative deployment configurations of the software application. The learner 340 measures one or more performance indicators of the software application (for example, an average response time of the software application to a benchmark request) every training deployment configuration on every training environment. The learner then selects the alternative deployment configurations among the candidate deployment configurations according to the operating indicators of the training environments and to the corresponding performance indicators of the software application in the training deployment configurations. For example, for every training environment, the learner selects the candidate deployment configuration providing the best performance indicators of the software application (i.e., the lowest average response time in this case) only if the performance indicators of the software application in the default configuration are exceeded by a threshold value (such as 10-20%). Once all the training environments have been processed, the candidate deployment configurations of the software application that have been selected define the alternative deployment configurations. Thus, the alternative deployment configurations are limited to the deployment configurations that are likely to be actually useful in practice)); and 
installing the software to the application servers using the temporary deployer (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system by means of a deployment package retrieved by the deployer from the deployment package repository)).  
De Capoa doesn’t explicitly disclose wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; validating the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed; and the deployer is a deployment server.
However, Seferiadis discloses wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; and validating the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed (Parag. [0006], (The art teaches a method for secure deployment of an application identity manager (AIM) security agent, according to one embodiment comprises receiving a change request from a user and using a secure request fingerprint validation process to authenticate the change request. The secure request fingerprint validation process comprises the following steps: (a) performing a reverse lookup of a source internet protocol (IP) address from a requesting server with a domain name server (DNS) to return a hostname registered in the DNS; (b) confirming that the hostname returned from the DNS matches a name of the requesting server issuing the change request; (c) confirming that the hostname asserted during the change request made by the user exists in a configuration management database (CMDB); (d) confirming that the hostname asserted during the change request also has an approved change record for AIM security agent installation, as maintained by a change management database; and (e) confirming that a change record for the AIM security agent installation is within a current deployment time window)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]).   
		Landman discloses that the deployer is a deployment server (Parag. [0005], Parag. [0066], and Fig. 2; (The art teaches systems, methods, and computer-readable storage media that provide for replicating a file, such as to distribute a file during a software release and/or to maintain data availability between servers of a file (e.g., artifact) repository system. For example, a source device (e.g., a server having an application) may identify one or more files for replication to a target device, such as a node device or another server of an artifact repository system. To illustrate, the source device may identify a first version of a file available to the source device is to be replicated at the target device--e.g., replicated as part of a push operation or a pull operation. In some implementations, the file may be included in software deployment as one of multiple files. The art teaches that a replicator 254 (i.e., within a source server) is configured to be used in conjunction with deployer 253 (i.e., within the source server) to distribute a software release, provide efficient network utilization by optimizing replication, and reduce network load and/or release bundle synchronization time from source device (e.g., server 110) to target instance (e.g., server 168) or node device (e.g., 160a, 160b, 160c, 160d))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Landman. This would be convenient for maintaining data consistency in between servers of a file (e.g., artifact) repository system (Parag. [0002]).

Claim 2. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,  
De Capoa further discloses wherein the deployment sizing information comprises an estimate of resource utilizations for the contact center system (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031-0032]; (The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that the configurator configures the training environment with different values of one or more performance indicators such as bandwidth of connections among the data centers and available processing powers of the servers of the data centers, of one or more configuration indicators such as number of hops of the connections among the data centers and amount of working memory of the execution virtual machines and/or of one or more availability indicators such as availability of micro-services and of connections among the data centers)).

Claim 4. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,  
De Capoa further discloses the method further comprising determining one or more deployment configuration standards; and wherein generating the deployment package comprises generating the deployment package for the application servers in the contact center system based on the deployment sizing information, the environment information associated with the contact center system, and the deployment configuration standards (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031]; (The art teaches that different deployment configurations of each software application may be provided (for example, by building the software application according to corresponding settings), so that a system administrator may use the deployment configuration of the software application that is best suited to different execution environments. The art teaches that one or more operating indicators of an execution environment of the software application are monitored. From the monitored one or more operating indicators, it is ascertained that a critical condition of the execution environment exists. In response to having ascertained that the critical condition exists, an alternative deployment configuration is selected from one or more alternative deployment configurations of the software application, each alternative deployment configuration having one or more groups of the software components aggregated into corresponding aggregated software components. The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application)).  

Claim 5. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6, 
De Capoa further discloses the method further comprising determining one or more operational parameters for the contact center system; and wherein generating the deployment package comprises generating the deployment package for the application servers in the contact center system based on the deployment sizing information, the environment information associated with the contact center system, and the operational parameters (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031-0032]; (The art teaches that different deployment configurations of each software application may be provided (for example, by building the software application according to corresponding settings), so that a system administrator may use the deployment configuration of the software application that is best suited to different execution environments. The art teaches that one or more operating indicators of an execution environment of the software application are monitored. From the monitored one or more operating indicators, it is ascertained that a critical condition of the execution environment exists. In response to having ascertained that the critical condition exists, an alternative deployment configuration is selected from one or more alternative deployment configurations of the software application, each alternative deployment configuration having one or more groups of the software components aggregated into corresponding aggregated software components. The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application. The art teaches that during a training phase of the software application (before putting the software application into production), a configurator configures different training (execution) environments of the software application. Each training environment has different values of the operating indicators (used to select the alternative deployment configurations of the software application). For example, the configurator configures the training environment with different values of one or more performance indicators such as bandwidth of connections among the data centers and available processing powers of the servers of the data centers, of one or more configuration indicators such as number of hops of the connections among the data centers and amount of working memory of the execution virtual machines and/or of one or more availability indicators such as availability of micro-services and of connections among the data centers)).   
 
Claim 7. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,   
De Capoa further discloses wherein preparing the temporary deployer of the contact center system comprises loading configurations for the contact center system into the temporary deployer based on the deployment package (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository. Particularly, during the training phase of the software application, the deployer deploys the software application, in every training deployment configuration (i.e., temporary deployment) comprising the default deployment configuration and every candidate deployment configuration (after the software application's deployment package has been built at runtime by the builder), onto every training environment in succession. A learner learns a selection policy for selecting the alternative deployment configurations of the software application. The learner 340 measures one or more performance indicators of the software application (for example, an average response time of the software application to a benchmark request) every training deployment configuration on every training environment. The learner then selects the alternative deployment configurations among the candidate deployment configurations according to the operating indicators of the training environments and to the corresponding performance indicators of the software application in the training deployment configurations. For example, for every training environment, the learner selects the candidate deployment configuration providing the best performance indicators of the software application (i.e., the lowest average response time in this case) only if the performance indicators of the software application in the default configuration are exceeded by a threshold value (such as 10-20%). Once all the training environments have been processed, the candidate deployment configurations of the software application that have been selected define the alternative deployment configurations. Thus, the alternative deployment configurations are limited to the deployment configurations that are likely to be actually useful in practice)).  
De Capoa doesn’t explicitly disclose that the deployer is a deployment server.
		However, Landman discloses that the deployer is a deployment server (Parag. [0005], Parag. [0066], and Fig. 2; (The art teaches systems, methods, and computer-readable storage media that provide for replicating a file, such as to distribute a file during a software release and/or to maintain data availability between servers of a file (e.g., artifact) repository system. For example, a source device (e.g., a server having an application) may identify one or more files for replication to a target device, such as a node device or another server of an artifact repository system. To illustrate, the source device may identify a first version of a file available to the source device is to be replicated at the target device--e.g., replicated as part of a push operation or a pull operation. In some implementations, the file may be included in software deployment as one of multiple files. The art teaches that a replicator 254 (i.e., within a source server) is configured to be used in conjunction with deployer 253 (i.e., within the source server) to distribute a software release, provide efficient network utilization by optimizing replication, and reduce network load and/or release bundle synchronization time from source device (e.g., server 110) to target instance (e.g., server 168) or node device (e.g., 160a, 160b, 160c, 160d))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Landman. This would be convenient for maintaining data consistency in between servers of a file (e.g., artifact) repository system (Parag. [0002]).

Claim 9. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,   
De Capoa further discloses the method further comprising generating documentation based on the deployment package (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031]; (The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application)).  

Claim 10. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,  
De Capoa doesn’t explicitly disclose wherein generating the deployment package for the application servers comprises: receiving user input to add one or more use cases for the contact center system to the deployment package; determining a plurality of alternative interdependencies for the software to be installed to the application servers based on the added one or more use cases for the contact center system; and receiving a user selection of software associated with one or more of the plurality of alternative interdependencies to be installed to the application servers. 
However, Seferiadis discloses wherein generating the deployment package for the application servers comprises: 
receiving user input to add one or more use cases for the contact center system to the deployment package (Parag. [0025-0026]; (The art teaches that the user creates a change management request for targeted servers. The change management request includes the list of one or more operating system instances (OSI) hostnames to be targeted with the change management request. The change management system can provide several key security controls for the installation. The user reviews the reporting and self-service user interface (UI) provided by server to verify pre-deployment)); 
determining a plurality of alternative interdependencies for the software to be installed to the application servers based on the added one or more use cases for the contact center system; and receiving a user selection of software associated with one or more of the plurality of alternative interdependencies to be installed to the application servers (Parag. [0026]; (The art teaches that the user reviews the reporting and self-service user interface (UI) provided by server 122 to verify pre-deployment. As there may be many customized and advanced methods of installation, the system will automatically determine a ‘recommended’ installation configuration based on CMDB elements. According to one example, all servers associated with a single application must be co-located on a single CyberArk vault instance. New application installations may need to be installed to a new vault due to capacity constraints and some agents may not have a recommended installation configuration due to missing CMDB reference data. The self-service UI review process allows the end user to confirm accurate installation configurations or select to customize the installation as needed to ensure successful first-time installations. Once the change record has been fully approved and the change window is open (e.g., the change implementation window that was approved has started and has not yet closed), the agent installation can be initiated via automated installation tools, scripts or manually (e.g., by command line interface))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]). 

Claim 11. 	De Capoa discloses a system for automated deployment of application servers in a contact center system, the system comprising: at least one processor; and at least one memory comprising a plurality of instructions stored thereon (Parag. [0008], Parag. [0018], and Parag. [0025-0026]; (The art teaches that a method, and associated computer system and computer system, for deploying a software application. The software application is deployed in a default deployment configuration onto a computing system. The software application is deployed in a default deployment configuration onto a computing system, said default deployment configuration comprising a plurality of interacting software components of the software application; the computing system comprises data centers; and each data center comprises servers)) that, in response to execution by the at least one processor, causes the system to: 
generate a deployment package for the application servers in the contact center system based on deployment sizing information and environment information associated with the contact center system (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031]; (The art teaches that different deployment configurations of each software application may be provided (for example, by building the software application according to corresponding settings), so that a system administrator may use the deployment configuration of the software application that is best suited to different execution environments. The art teaches that one or more operating indicators of an execution environment of the software application are monitored. From the monitored one or more operating indicators, it is ascertained that a critical condition of the execution environment exists. In response to having ascertained that the critical condition exists, an alternative deployment configuration is selected from one or more alternative deployment configurations of the software application, each alternative deployment configuration having one or more groups of the software components aggregated into corresponding aggregated software components. The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application)); Response to Final Office Action (with RCE) Application Serial No. 16/729,962  Page 4 of 15  
prepare a temporary deployer of the contact center system for deployment of software to the application servers in response to successful validation of the environment information (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository. Particularly, during the training phase of the software application, the deployer deploys the software application, in every training deployment configuration (i.e., temporary deployment) comprising the default deployment configuration and every candidate deployment configuration (after the software application's deployment package has been built at runtime by the builder), onto every training environment in succession. A learner learns a selection policy for selecting the alternative deployment configurations of the software application. The learner 340 measures one or more performance indicators of the software application (for example, an average response time of the software application to a benchmark request) every training deployment configuration on every training environment. The learner then selects the alternative deployment configurations among the candidate deployment configurations according to the operating indicators of the training environments and to the corresponding performance indicators of the software application in the training deployment configurations. For example, for every training environment, the learner selects the candidate deployment configuration providing the best performance indicators of the software application (i.e., the lowest average response time in this case) only if the performance indicators of the software application in the default configuration are exceeded by a threshold value (such as 10-20%). Once all the training environments have been processed, the candidate deployment configurations of the software application that have been selected define the alternative deployment configurations. Thus, the alternative deployment configurations are limited to the deployment configurations that are likely to be actually useful in practice)); and  
install the software to the application servers using the temporary deployer (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system by means of a deployment package retrieved by the deployer from the deployment package repository)).  
		De Capoa doesn’t explicitly disclose wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; validate the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed; and the deployer is a deployment server.	 
However, Seferiadis discloses wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; and validate the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed (Parag. [0006], (The art teaches a method for secure deployment of an application identity manager (AIM) security agent, according to one embodiment comprises receiving a change request from a user and using a secure request fingerprint validation process to authenticate the change request. The secure request fingerprint validation process comprises the following steps: (a) performing a reverse lookup of a source internet protocol (IP) address from a requesting server with a domain name server (DNS) to return a hostname registered in the DNS; (b) confirming that the hostname returned from the DNS matches a name of the requesting server issuing the change request; (c) confirming that the hostname asserted during the change request made by the user exists in a configuration management database (CMDB); (d) confirming that the hostname asserted during the change request also has an approved change record for AIM security agent installation, as maintained by a change management database; and (e) confirming that a change record for the AIM security agent installation is within a current deployment time window)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]).	
		Landman discloses that the deployer is a deployment server (Parag. [0005], Parag. [0066], and Fig. 2; (The art teaches systems, methods, and computer-readable storage media that provide for replicating a file, such as to distribute a file during a software release and/or to maintain data availability between servers of a file (e.g., artifact) repository system. For example, a source device (e.g., a server having an application) may identify one or more files for replication to a target device, such as a node device or another server of an artifact repository system. To illustrate, the source device may identify a first version of a file available to the source device is to be replicated at the target device--e.g., replicated as part of a push operation or a pull operation. In some implementations, the file may be included in software deployment as one of multiple files. The art teaches that a replicator 254 (i.e., within a source server) is configured to be used in conjunction with deployer 253 (i.e., within the source server) to distribute a software release, provide efficient network utilization by optimizing replication, and reduce network load and/or release bundle synchronization time from source device (e.g., server 110) to target instance (e.g., server 168) or node device (e.g., 160a, 160b, 160c, 160d))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Landman. This would be convenient for maintaining data consistency in between servers of a file (e.g., artifact) repository system (Parag. [0002]).

Claim 14 is taught by De Capoa in view of Seferiadis and Landman as described for claim 4.  

Claim 15 is taught by De Capoa in view of Seferiadis and Landman as described for claim 5.
	
Claim 17 is taught by De Capoa in view of Seferiadis and Landman as described for claim 10.  

Claim 18. 	De Capoa discloses a system, comprising:  
a contact center system including a temporary deployer and a plurality of application servers (Parag. [0008], Parag. [0018], Parag. [0025-0026], and Parag. [0033]; (The art teaches that a method, and associated computer system and computer system, for deploying a software application. The software application is deployed in a default deployment configuration onto a computing system. The software application is deployed in a default deployment configuration onto a computing system, said default deployment configuration comprising a plurality of interacting software components of the software application; the computing system comprises data centers; and each data center comprises servers. The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository)); and   
a server comprising a processor and a memory having a plurality of instructions stored thereon that, in response to execution by the processor, causes the server to generate a deployment package for the application servers in the contact center system based on deployment sizing information, one or more deployment configuration standards, and environment information associated with the contact center system (Parag. [0003], Parag. [0008], Parag. [0017-0019], Parag. [0031], and Parag. [0055]; (The art teaches that different deployment configurations of each software application may be provided (for example, by building the software application according to corresponding settings), so that a system administrator may use the deployment configuration of the software application that is best suited to different execution environments. The art teaches that one or more operating indicators of an execution environment of the software application are monitored. From the monitored one or more operating indicators, it is ascertained that a critical condition of the execution environment exists. In response to having ascertained that the critical condition exists, an alternative deployment configuration is selected from one or more alternative deployment configurations of the software application, each alternative deployment configuration having one or more groups of the software components aggregated into corresponding aggregated software components. The one or more operating indicators of an execution environment of the software application are monitored by a specific (control) computing machine; for example, a virtual machine VMc of a corresponding data center. The control virtual machine VMc periodically collects performance indicators, configuration indicators and availability indicators relating to the instances of the software application, the data centers, and connections among the data centers. The art teaches that a builder builds different deployment packages of the software application (for deployment of the software application) from the software application's source code retrieved from the source code repository according to a current value of the configuration variable myConfiguration (for example, implemented by a build tool of a software development application). The builder adds each deployment package of the software application to a deployment package repository, temporary for the time required for deployment of the software application)), and  
wherein the temporary deployer of the contact center system is prepared for deployment of software to the application servers in response to successful validation of the environment information (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository. Particularly, during the training phase of the software application, the deployer deploys the software application, in every training deployment configuration (i.e., temporary deployment) comprising the default deployment configuration and every candidate deployment configuration (after the software application's deployment package has been built at runtime by the builder), onto every training environment in succession. A learner learns a selection policy for selecting the alternative deployment configurations of the software application. The learner 340 measures one or more performance indicators of the software application (for example, an average response time of the software application to a benchmark request) every training deployment configuration on every training environment. The learner then selects the alternative deployment configurations among the candidate deployment configurations according to the operating indicators of the training environments and to the corresponding performance indicators of the software application in the training deployment configurations. For example, for every training environment, the learner selects the candidate deployment configuration providing the best performance indicators of the software application (i.e., the lowest average response time in this case) only if the performance indicators of the software application in the default configuration are exceeded by a threshold value (such as 10-20%). Once all the training environments have been processed, the candidate deployment configurations of the software application that have been selected define the alternative deployment configurations. Thus, the alternative deployment configurations are limited to the deployment configurations that are likely to be actually useful in practice)); and 
wherein the temporary deployer installs the software to the application servers (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system by means of a deployment package retrieved by the deployer from the deployment package repository)).  
		De Capoa doesn’t explicitly disclose wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; and to validate the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed; and the deployer is a deployment server.	 
However, Seferiadis discloses wherein the environment information comprises a name and an address of a physical server to which at least a portion of the software is to be deployed; and to validate the environment information against the contact center system based on a set of rules, wherein validation of the environment information includes an automated determination of accuracy of at least the name and the address of the physical server to which at least the portion of the software is to be deployed (Parag. [0006], (The art teaches a method for secure deployment of an application identity manager (AIM) security agent, according to one embodiment comprises receiving a change request from a user and using a secure request fingerprint validation process to authenticate the change request. The secure request fingerprint validation process comprises the following steps: (a) performing a reverse lookup of a source internet protocol (IP) address from a requesting server with a domain name server (DNS) to return a hostname registered in the DNS; (b) confirming that the hostname returned from the DNS matches a name of the requesting server issuing the change request; (c) confirming that the hostname asserted during the change request made by the user exists in a configuration management database (CMDB); (d) confirming that the hostname asserted during the change request also has an approved change record for AIM security agent installation, as maintained by a change management database; and (e) confirming that a change record for the AIM security agent installation is within a current deployment time window)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]).  
		Landman discloses that the deployer is a deployment server (Parag. [0005], Parag. [0066], and Fig. 2; (The art teaches systems, methods, and computer-readable storage media that provide for replicating a file, such as to distribute a file during a software release and/or to maintain data availability between servers of a file (e.g., artifact) repository system. For example, a source device (e.g., a server having an application) may identify one or more files for replication to a target device, such as a node device or another server of an artifact repository system. To illustrate, the source device may identify a first version of a file available to the source device is to be replicated at the target device--e.g., replicated as part of a push operation or a pull operation. In some implementations, the file may be included in software deployment as one of multiple files. The art teaches that a replicator 254 (i.e., within a source server) is configured to be used in conjunction with deployer 253 (i.e., within the source server) to distribute a software release, provide efficient network utilization by optimizing replication, and reduce network load and/or release bundle synchronization time from source device (e.g., server 110) to target instance (e.g., server 168) or node device (e.g., 160a, 160b, 160c, 160d))).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Landman. This would be convenient for maintaining data consistency in between servers of a file (e.g., artifact) repository system (Parag. [0002]).  

Claim 19 is taught by De Capoa in view of Seferiadis and Landman as described for claim 2.  

Claim 20 is taught by De Capoa in view of Seferiadis and Landman as described for claim 10.   
                                                                                                                                                         
Claim 24. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 4,   
		De Capoa further discloses the method further comprising dynamically updating the one or more deployment configuration standards based on machine learning (Parag. [0083]; (The art teaches that selecting the alternative deployment configurations among the candidate deployment configurations according to the operating indicators of the training environments and the corresponding performance indicators of the software application in the training deployment configurations.  However, the alternative deployment configurations may be selected in any way (for example, with machine learning techniques))).   

Claim 25. 	De Capoa in view of Seferiadis and Landman discloses the system of claim 11,   
De Capoa discloses preparing a temporary deployment (Parag. [0033]; (The art teaches that a deployer is used to deploy the software application onto the computing system (i.e., servers in the data center) by means of a deployment package retrieved by the deployer from the deployment package repository. Particularly, during the training phase of the software application, the deployer deploys the software application, in every training deployment configuration (i.e., temporary deployment) comprising the default deployment configuration and every candidate deployment configuration (after the software application's deployment package has been built at runtime by the builder), onto every training environment in succession)). 
De Capoa doesn’t explicitly disclose wherein the plurality of instructions further causes the system to prompt a user to provide accurate data to replace erroneous data identified from the validation of the environment information against the contact center system; and wherein to prepare the temporary deployment server of the contact center system is in response to the user providing the accurate data.   
		However, Seferiadis discloses wherein the plurality of instructions further causes the system to prompt a user to provide accurate data to replace erroneous data identified from the validation of the environment information against the contact center system (Parag. [0006] and Parag. [0008], (The art teaches a method for secure deployment of an application identity manager (AIM) security agent, according to one embodiment comprises receiving a change request from a user and using a secure request fingerprint validation process to authenticate the change request. The secure request fingerprint validation process comprises the following steps: (a) performing a reverse lookup of a source internet protocol (IP) address from a requesting server with a domain name server (DNS) to return a hostname registered in the DNS; (b) confirming that the hostname returned from the DNS matches a name of the requesting server issuing the change request; (c) confirming that the hostname asserted during the change request made by the user exists in a configuration management database (CMDB); (d) confirming that the hostname asserted during the change request also has an approved change record for AIM security agent installation, as maintained by a change management database; and (e) confirming that a change record for the AIM security agent installation is within a current deployment time window. Further, the art teaches that the invention relates to a multi-vault management platform. The multi-vault management platform comprises a graphical user interface (GUI)-based portal to manage vault functions across any number of vaults and includes advanced error handling, process integration, dash boarding and analytics)); and 
		wherein to prepare the deployment server of the contact center system is in response to the user providing the accurate data (Parag. [0025-0026]; (The art teaches that the user creates a change management request for targeted servers. The change management request includes the list of one or more operating system instances (OSI) hostnames to be targeted with the change management request. The change management system can provide several key security controls for the installation. The user reviews the reporting and self-service user interface (UI) provided by server to verify pre-deployment. The self-service UI review process allows the end user to confirm accurate installation configurations or select to customize the installation as needed to ensure successful first-time installations. Once the change record has been fully approved and the change window is open (e.g., the change implementation window that was approved has started and has not yet closed), the agent installation can be initiated via automated installation tools, scripts or manually (e.g., by command line interface))). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]). 

Claim 26. 	De Capoa in view of Seferiadis and Landman discloses the system of claim 11,    
De Capoa doesn’t explicitly disclose wherein the validation of the environment information includes an automated determination that (i) devices referenced by the environment information exist and (ii) resource addresses, usernames, passwords, and credentials referenced by the environment information are accurate.
		However, Seferiadis discloses wherein the validation of the environment information includes an automated determination that (i) devices referenced by the environment information exist and (ii) resource addresses, usernames, passwords, and credentials referenced by the environment information are accurate (Parag. [0006] and Parag. [0053]; (The art teaches A method for secure deployment of an application identity manager (AIM) security agent, according to one embodiment comprises receiving a change request from a user and using a secure request fingerprint validation process to authenticate the change request. The secure request fingerprint validation process comprises the following steps: (a) performing a reverse lookup of a source internet protocol (IP) address from a requesting server with a domain name server (DNS) to return a hostname registered in the DNS; (b) confirming that the hostname returned from the DNS matches a name of the requesting server issuing the change request; (c) confirming that the hostname asserted during the change request made by the user exists in a configuration management database (CMDB); (d) confirming that the hostname asserted during the change request also has an approved change record for AIM security agent installation, as maintained by a change management database; and (e) confirming that a change record for the AIM security agent installation is within a current deployment time window. If all the secure request fingerprint validation process steps are confirmed, the method uses a AIM web service to connect to a server that runs a command line interface proxy to create or reset a client registration passcode. The client registration passcode is then sent to the user making the change request to enable the user to download installation binaries from a distribution point to complete the installation)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify De Capoa to incorporate the teaching of Seferiadis. This would be convenient for deploying data security measures and to overcome the major burden in terms of time and cost (Parag. [0003-0004]). 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over De Capoa et al. (Pub. No. US 2019/0138287), hereinafter De Capoa, in view of Seferiadis et al. (Pub. No. US 2019/0327209), hereinafter Seferiadis, in view of Landman (Pub. No. US 2020/0349126), and further in view of York (Pub. No. US 2019/0155614).

Claim 22. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,   
The combination doesn’t explicitly disclose the method further comprising decommissioning the temporary deployment server in response to installing the software to the application servers.   
		However, York discloses decommissioning the temporary deployment server in response to installing the software to the application servers (Parag. [0013]; (The art teaches that an operating system (OS) image is deployed on any number of target servers, i.e. servers on which an OS image is to be deployed. The art teaches that the master deployment server removes the assignment of target server 122 as a temporary deployment server. The master deployment server monitors target servers 124 and 126 through a management network, and specifically through BMC 134 of target server 124 and BMC 136 of target server 126.  Responsive to target server 124 and target server 126 having retrieved the image, master deployment server removes (i.e., decommissions) the assignment of target server 122 as a temporary deployment server)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of York. This would be convenient for the provisioning to meet customers changing needs (Parag. [0001]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over De Capoa et al. (Pub. No. US 2019/0138287), hereinafter De Capoa, in view of Seferiadis et al. (Pub. No. US 2019/0327209), hereinafter Seferiadis, in view of Landman (Pub. No. US 2020/0349126), and further in view of Barta et al. (Pub. No. US 2005/0102665), hereinafter Barta. 

Claim 23. 	De Capoa in view of Seferiadis and Landman discloses the method of claim 6,  
The combination doesn’t explicitly disclose wherein the software includes a plurality of software applications including at least a first application and a second application; and wherein generating the deployment package for the application servers comprises determining whether operation of the first application is dependent on proper installation and configuration of the second application.   
However, Barta discloses wherein the software includes a plurality of software applications including at least a first application and a second application; and wherein generating the deployment package for the application servers comprises determining whether operation of the first application is dependent on proper installation and configuration of the second application (Parag. [0012]; (The art teaches deploying software components, including deploying components in an enterprise environment.  Dependency relationships among components to be deployed are determined. Those components which are not dependent upon any other component may be installed first and substantially in parallel.  Components which are dependent only upon the first installed components are next installed)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Barta. This would be convenient for providing a more efficient installation process (Parag. [0011]).





























Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bartolo et al. (US 20100325624) – Related art in the area of application portability, (Parag. [0040], after validation, the configuration script then causes various actions to be performed to deploy the application on the virtual server (502) including creating the virtual server (502) and causing the execution of the designated instance configuration scripts to instantiate the aldaps application on the virtual server (502). Creating the virtual server (502) includes creating a zone on the physical server (500), assigning a host name of aldaps to the zone, and associating the IP address in the application configuration template for aldaps with the zone. Once the aldaps application is instantiated in the virtual server (502), the configuration script then starts the application on the virtual server (502)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442


/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442